Order, Supreme Court, New York County (Carol Arber, J.), entered on or about June 10, 1994, which denied plaintiffs motion to hold defendants in contempt of court for failure to comply with prior discovery orders, for CPLR 3126 discovery sanctions, and for monetary sanctions, unanimously modified on the law, the facts and in the exercise of discretion, to remand for the imposition of appropriate sanctions other than contempt, with costs to plaintiff.
In this case, approximately nine months transpired between the service of the motion for contempt and CPLR 3126 sanctions and the time the order appealed from was entered. During that period of time, the record indicates that there were numerous conferences, and a hearing before a Special Referee, *100in addition to which, the IAS Court appointed a Receiver to take over the operation of the defendant corporations and to preserve the books and records of the corporations for plaintiff’s benefit. The IAS Court’s determination to appoint a Receiver at that time was not a sufficient remedy. Accordingly, we remand for the imposition of sanction other than contempt in addition to the appointment of a Receiver. Concur—Sullivan, J. P., Ellerin, Asch, Nardelli and Williams, JJ.